ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
RAE Construction, LLC                         ) ASBCA No. 62169
                                              )
Under Contract No.     N62473-16-G-1831       )

APPEARANCE FOR THE APPELLANT:                    Brett W. Johnson, Esq.
                                                  Snell & Wilmer LLP
                                                  Phoenix, AZ

APPEARANCES FOR THE GOVERNMENT:                  Craig D. Jensen, Esq.
                                                  Navy Chief Trial Attorney
                                                 Anthony K. Hicks, Esq.
                                                  Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: October 14, 2020



                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62169, Appeal of RAE Construction,
LLC, rendered in conformance with the Board’s Charter.

      Dated: October 14, 2020


                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals